NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MARCUS B. HARRIS, DOC #839504,               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-644
                                             )
WILLIAM F. CRENSHAW, CEO;                    )
PUBLIX SUPERMARKETS, INC. and                )
PUBLIX STORE NO. 399; and                    )
THOMAS ROESSEL, MANAGER.                     )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 19, 2018.

Appeal from the Circuit Court for Polk
County; Donald G. Jacobsen, Judge.

Marcus B. Harris, pro se.

Diane D. Dewolf and Katherine E. Giddings
of Akerman LLP, Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


KELLY and SALARIO, JJ., and CASE, JAMES, R., ASSOCIATE SENIOR JUDGE,
Concur.